UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6445



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MARCUS LAMONT SUMBLIN,

                                            Defendant - Appellant.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (7:04-cr-00066-jct-1; 7:06-cv-00431-jct)


Submitted:   May 31, 2007                   Decided:   June 8, 2007


Before WILKINSON, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Marcus Lamont Sumblin, Appellant Pro Se. Edward Albert Lustig,
OFFICE OF THE UNITED STATES ATTORNEY, Roanoke, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Marcus   Lamont   Sumblin   seeks     to    appeal   the    district

court’s order denying relief on his 28 U.S.C. § 2255 (2000) motion.

The order is not appealable unless a circuit justice or judge

issues a certificate of appealability.           28 U.S.C. § 2253(c)(1)

(2000).   A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”                28

U.S.C. § 2253(c)(2) (2000).    A prisoner satisfies this standard by

demonstrating   that   reasonable     jurists    would     find      that   any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.            Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).             We have

independently reviewed the record and conclude that Sumblin has not

made the requisite showing.    Accordingly, we deny a certificate of

appealability and dismiss the appeal.            We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                     DISMISSED




                                - 2 -